Citation Nr: 1545900	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  08-28 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss disability.  

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for a sinus disability.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for a right ankle disability.

6.  Entitlement to service connection for a right shoulder disability. 

7.  Entitlement to service connection for a headache disability.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1986 to September 1986 and from September 1988 to September 1992.  He had additional service with the Army National Guard, which included active duty for training from June 1985 to August 1985.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2004 and February 2006 rating decisions by the New Orleans, Louisiana Department of Veterans Affairs Regional Office (RO).  These matters were previously before the Board in February 2013 and October 2013, when they were remanded for additional development.  

The issues of entitlement to service connection for a bilateral hearing loss disability, a sinus disability, a neck disability, and a headache disability are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  A January 1994 rating decision denied service connection for bilateral hearing loss disability.   

2.  The evidence associated with the claims file subsequent to the January 1994 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss disability.

3.  Right ankle and right shoulder disabilities are presumed to be etiologically related to service in Southwest Asia.


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss disability.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for service connection for a right ankle disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.317 (2015).

3.  The criteria for service connection for a right shoulder disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2015); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Pertinent evidence of record at the time of the January 1994 rating decision, included the Veteran's service medical records, which showed that he had decreased hearing acuity at the time of his April 1988 enlistment examination, and a November 1992 VA examination report that documented a diagnosis of bilateral hearing loss at that time.  Pertinent evidence associated with the file subsequent to the January 1994 rating decision includes a September 2009 VA examination report which noted the Veteran's reports of in-service noise exposure and denials of any post-service recreational or occupational noise exposure.  The September 2009 VA examination report also noted the Veteran's reports of bilateral tinnitus due to in-service noise exposure, for which he has been granted service connection.  

The Board finds that the September 2009 VA examination report is new and material.  The Veteran's reports of noise exposure, and subsequent grant of service connection for tinnitus related to such noise exposure, is not cumulative or redundant of the evidence previously of record.  Moreover, it raises a reasonable possibility of substantiating the claims.  Accordingly, reopening of the claim of entitlement to service connection for bilateral hearing loss disability is warranted.
Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

A Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided that the disability became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; (2) medically unexplained chronic multisymptom illness that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multisymptom illnesses); or (3) any diagnosed illness that VA determines warrants a presumption of service connection.  38 C.F.R. § 3.317 (2015).

The Veteran reports that he has right ankle and right shoulder pain related to his active service.  

A review of the record shows that the Veteran was stationed in Southwest Asia from December 1990 to April 1991.

A review of the service medical records shows that the Veteran was seen for complaints of right ankle pain in 1992, during active service, which at that time, was diagnosed as right ankle tendonitis.  In February 1990, the Veteran was treated for right shoulder pain and in August 1992, after continued complaints of pain in 1991, he was assigned a diagnosis of right shoulder tendonitis.  

At a March 2013 VA examination, the Veteran reported experiencing chronic right ankle and right shoulder pain since separation from service.  X-rays were performed, which revealed a normal ankle and shoulder, and the examiner noted that there was no pathology present to assign a diagnosis of a disability in either the right ankle or right shoulder.  Additionally, during VA outpatient treatment, the Veteran has consistently reported pain on motion in his right ankle and right shoulder, but has not been assigned a diagnosis of a disability to account for those symptoms.  

In sum, the Veteran had service in Southwest Asia, he has consistently complained of right ankle and right shoulder pain since separation, and VA outpatient treatment records and examination reports identify ongoing symptomatology of right ankle and right shoulder pain, but show that there is no pathology to assign a diagnosis for the right ankle or right shoulder to account for the complaints of pain.  In addition, right ankle and right shoulder disabilities have manifested to at least a compensable degree for pain on motion.  Therefore, the Board finds that the preponderance of the evidence supports the claim and entitlement to service connection for right ankle and right shoulder disabilities is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been received and reopening of the claim of entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for a right ankle disability is granted. 

Entitlement to service connection for a right shoulder disability is granted. 


REMAND

The Board finds that additional development is needed before the Veteran's remaining claims on appeal can be decided.  Notably, compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Regarding the claim of entitlement to service connection for a bilateral hearing loss disability, the Board finds that the September 2009 VA examination report is incomplete.  The Veteran was found to have bilateral hearing loss that pre-existed active service and the September 2009 VA examiner opined that the bilateral hearing loss did not worsen in severity during active service.  However, the Board notes that the service medical records show that he was in a hearing conservation program and received sporadic audiograms during active service, which document a worsening in hearing acuity.  Those records were not discussed or considered by the September 2009 VA examiner.

Additionally, while the examiner mentioned the April 1988 enlistment examination which documented decreased hearing acuity at the time of entrance into active service, the examiner's opinion with regard to aggravation was not provided according to the proper standard of proof.  An opinion as to whether the Veteran's pre-existing bilateral hearing loss was clearly and unmistakably not aggravated by active service is necessary.  Therefore, a new VA examination is warranted.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Regarding the Veteran's claim of entitlement to service connection for sinus and neck disabilities, the Board finds that new examinations are warranted.  Specifically, at a March 2013 VA examination, the examiner noted that the Veteran's claimed sinus disability was not related to active service, to include the 1992 treatment for sinusitis documented in the service medical records, as there was no treatment shown for chronic sinusitis.  However, the examiner noted that a computed tomography (CT) scan conducted in conjunction with a February 2012 VA examination revealed "pansinusitis" and the March 2013 examiner did not provide an opinion or explanation relating to "pansinusitis."  Additionally, the March 2013 examiner noted that X-ray revealed mild scoliosis of the cervical spine, but then noted that the Veteran did not have a cervical spine disability.  

Clarification was sought of the March 2013 VA examiner's opinions relating to sinusitis and a neck disability.  In an April 2014 addendum, the examiner stated that the Veteran had never had chronic sinusitis and that the cervical spine scoliosis was not related to active service, to include an injury documented therein.  In an October 2014 addendum, the examiner explained that there was no radiographic evidence that the Veteran had a chronic sinus condition and explained that "pansinusitis" is not the same as "chronic sinusitis."  However, an opinion pertaining to pansinusitis was still not provided.  The examiner also explained that the Veteran's scoliosis was a developmental abnormality and that it was not aggravated by active service.  

In light of the possible congenital nature of the Veteran's diagnosis of scoliosis, the Board finds that a new VA examination is needed.  Specifically, the Board notes that service connection may be granted for diseases, but not defects, of congenital, developmental, or familial origin, as long as the evidence as a whole establishes that the conditions in question were incurred or aggravated during service.  The terms disease and defects must be interpreted as being mutually exclusive.  The term disease is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  The term defects means structural or inherent abnormalities or conditions that are more or less stationary in nature.  VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45711 (1990).

With regard to the claim of entitlement to service connection for a headache disability, the medical evidence of record indicates that headaches are possibly a symptom of a sinus disability.  Therefore, the claim of entitlement to service connection for headaches is inextricably intertwined with the claim of entitlement to service connection for a sinus disability and must be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Additionally, current treatment records should be identified and obtained before a decision is rendered with regard to the remaining issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  

2.  Then, schedule the Veteran for a VA audiological examination by an examiner with sufficient expertise to determine the nature and etiology of the Veteran's bilateral hearing loss disability.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinion expressed should be provided with discussion of relevant medical evidence, to specifically include the Veteran's service medical records noting decreases in hearing acuity.  In offering each opinion, the examiner must specifically acknowledge and consider the lay evidence of the Veteran.  After examination, the examiner should respond to the following:

(a) Does the Veteran have a diagnosis of bilateral hearing loss disability which clearly and unmistakably existed prior to entrance to active service?  If so, is it clear and unmistakable that any preexisting bilateral hearing loss disability was not aggravated during active service?  The Veteran's lay testimony alone is not a sufficient basis to determine that he clearly and unmistakably had bilateral hearing loss that pre-existed entrance to active service.

(b) If bilateral hearing loss is diagnosed and not found to clearly and unmistakably exist prior to active service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that bilateral hearing loss disability is etiologically related to active service, to include exposure to noise during service.  

3.  Then, schedule the Veteran for a VA examination, by a medical doctor examiner who has not yet provided an opinion in this matter, to determine the nature and etiology of any sinus disabilities.  The examiner must review the claims file and should note that review in the report.  All indicated studies deemed necessary by the examiners should be performed, and all findings should be reported in detail.  All opinions must be accompanied by a rationale.  The examiner must consider the Veteran's lay statements regarding the incurrence of the disabilities and continuity of symptomatology since service.  The examiner should provide the following:

   (a) Diagnose all sinus disabilities. 

(b) Opine whether it is at least as likely as not (50 percent probability or greater) that any sinus disability is etiologically related to the Veteran's active service.  The examiner should specifically address the diagnosis of "pansinusitis" discussed in the prior examination reports and also note whether headaches reported by the Veteran are a symptom of any diagnosed sinus disability.

4.  Then, schedule the Veteran for a VA examination with an examiner with sufficient expertise to determine the nature and etiology of any current cervical spine or neck disability.  The examiner must review the claims files and must note that review in the report.  The rationale for all opinions expressed must be provided.  Based upon the examination results and the review of the record, the examiner should identify any and all diagnoses of cervical spine disabilities and make a determination as to whether the identified cervical spine disabilities are a disease, a defect, or are the result of an injury.  In determining whether a condition is a defect, as opposed to a disease or injury, the examiner should consider that the term disease is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  The term defect is defined as structural or inherent abnormalities or conditions that are more or less stationary in nature.  Once all diagnoses have been identified and characterized as a disease, defect, or the result of an injury, the examiner should address the following:

(a)  Diagnose all cervical spine and neck disabilities found.

(b) Is any current cervical spine or neck disability the result of a congenital disease, or a disability resulting from injury only, or a congenital defect?

(c) If determined to be a congenital disease, or a disability resulting from injury only, is it at least as likely as not (50 percent or greater probability) that any cervical spine or neck disability, was incurred in or aggravated by active service, or is due to or aggravated by any service-connected disability. 

(d) If any cervical spine or neck disability is determined to be a defect, is it at least as likely as not (50 percent or greater probability) that the Veteran developed superimposed cervical spine pathology as a result of or during active service?

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


